TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00614-CR


Jaquinn Keith Williams, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 64897, HONORABLE JOE CARROLL, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant's counsel has filed his third motion for extension of time to file appellant's
brief.  We grant the motion and ORDER counsel to file appellant's brief no later than March 29,
2012.  No further extensions will be granted.  If appellant fails to file a brief by the deadline, a
hearing before the district court will be ordered.  See Tex. R. App. P. 38.8(b).
		It is ordered March 15, 2012.


Before Chief Justice Jones, Justices Pemberton and Rose
Do Not Publish